Citation Nr: 1342239	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-08 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

2.  Entitlement to a compensable evaluation for the service-connected sinusitis.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the RO.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The evidence received since the September 2009 decision including the Veteran's lay assertions relates to a previously unestablished fact that tends to substantiate the claim of service connection for hypertension.

2.  The service-connected sinusitis is shown to be productive of a disability picture that more nearly resemble that of at least three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; there is no indication of any surgery for sinusitis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for the assignment of an increased rating of 30 percent, but no higher for the service-connected sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 and 4.97 including Diagnostic Code 6513.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  

VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  

The Court held in Kent that VCAA required VA to look at the bases for the denial in the prior decision and to respond with a notice letter that described what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

The Court further held that the failure to provide notice of what constituted material evidence in this context would generally be the type of error that had the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In August 2010, a VCAA letter was issued to the Veteran with regard to the claims on appeal.  This letter predated the November 2010 rating decision.  

The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim to reopen, claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  

The content of this notice letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the VCAA letter, the claims were adjudicated in the November 2010 rating decision and again in a March 2012 statement of the case. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA medical records, VA examinations and lay statements of the Veteran and his wife.  There is no indication that there are any relevant, outstanding records that would support the claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

In summary, the duties imposed by VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  

Consequently, any defect in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such defect is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


New & Material Evidence

The Board notes that, regardless of whether the RO determined that new and material evidence had been received to reopen the claim or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In March 1999, the RO denied the Veteran's original claim of service connection for hypertension.  The Veteran did not appeal that decision.  He petitioned to reopen the previously denied claim in April 2009; the RO denied this application in a rating decision dated in September 2009.  Such decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108. See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran again applied to reopen his claim of service connection for hypertension in April 2010, and the regulation applicable to his appeal defines new and material evidence as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted after April 2009, includes post-service VA treatment records showing that the Veteran had been taking medication for hypertension since 2003.  

Also received after April 2009, were lay statements from the Veteran and his wife.  The Veteran asserted that he was currently taking medication and receiving treatment from VA for his high blood pressure and hypertension.  In September 2010, a letter from the Veteran's wife stated that the Veteran had been taking high blood pressure pills for four years.  

Additionally, in April 2012, the Veteran stated that he was diagnosed with hypertension in 1982.   This statement when on its face is found to be new and material evidence that is not repetitive of facts previously addressed in the earlier adjudications.

The Board notes that the Veteran's complete STRs were unavailable for review.  The STRs available for review date from March 1, 1984 through April 30, 1999.  Significantly, the records for the period from February 24, 1979 through March 1, 1984 are not available for review.  

The Veteran's lay assertions regarding the onset of the claimed disability can suffice to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The Court further held that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

The lay statements of the Veteran are accepted as competent evidence to the extent that they purport to establish the presence of the disability during service.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  

Moreover, for the purpose of reopening, the credibility of the lay assertions is presumed.      

Accordingly, on this record, the Board finds that the evidence is new and material and sufficient to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will specifically focus on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks a compensable disability rating for the service-connected sinusitis, maxillary, chronic.  Such disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, as 0 percent disabling.

Under Diagnostic Code 6513, which is governed by a General Rating Formula for Sinusitis, a noncompensable evaluation is warranted for sinusitis detected by X-ray only.  

A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

Finally, a 50 percent evaluation is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See id. at Note.

On VA examination in May 2009, the Veteran reported having occasional nasal congestion and sinuses that "bubbled up," primarily during the summer months.  He stated that he experienced itching and that, sometimes, his nose became "raw" secondary to scratching.  He asserted that he usually self medicated with an oral medication, Loratadine, as needed for 2 weeks, and his symptoms would resolve.  

During the examination,  the Veteran reported having symptoms that were minimal at that time, secondary to the season.  He denied any chronic nasal interference with breath, purulent discharge, speech impairment or chronic sinus infection.  He denied having any incapacitating illness secondary to nasal or sinus complaints or any history of neoplasm of his nose, sinus, larynx or pharynx.  He stated that his nasal symptoms did not restrict his usual activity or occupation.    

The examination revealed that the nasal passages were negative for obstruction or polyps, that sinuses had no tenderness, and that the oropharynx was within normal limits.  The sinus x-ray study was negative, and the examiner diagnosed rhinitis, by history.  

The examiner reported that the four views of the sinuses were reviewed without a prior view being available for comparison.  She found that the frontal sinuses, maxillary sinuses, ethmoid air cells, sphenoid sinuses, and mastoid air cells demonstrated no abnormal opacification or air-fluid levels.  She also found that no lytic or blastic bone lesions were identified.  The examiner determined that he had normal sinus radiographs.  

The Veteran was next examined by VA in October 2010 and reported having episodes of sinusitis characterized by being incapacitated as often as ten times per year, with each incident lasting for two weeks.  He stated that he experienced headaches with his sinus episodes and that antibiotic treatment lasting 4-6 weeks was needed for his sinus problem.  

The Veteran reported having interference with breathing through the nose, purulent discharge from the nose, and pain.  He had no hoarseness of the voice or crusting.  He reported taking Albuterol and Non-Drowsy Allergy medication for sinusitis, but the response had been poor.  He had not suffered from any side effects from taking these medications.  Lastly, the Veteran did not experience any overall functional impairment from his sinusitis.

An examination of the nose revealed no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, nasal polyps, scar or disfigurement.  The examiner stated that there was no rhinitis noted in examination of the nose.  

On examination, no sinusitis was detected.  The diagnostic test showed that the sinus x-ray study was abnormal; sinusitis was shown at the ethmoid and in the maxillary areas.  The sinus x-ray study revealed a nasal septal deviation to the right.  The examiner stated that, at the time of the examination. the Veteran's condition was active.  

The examiner indicated that the Veteran continued to note sinusitis arising throughout the year.  The x-ray evidence showed post inflammatory changes in the ethmoid and maxillary sinuses.  He reported that there was no finding of bacterial rhinitis.  The examiner determined that, during periods when the Veteran had active sinusitis flare ups, his occupational tasks might have been affected.  

The examiner stated that the Veteran's sinusitis might have increased task completion time secondary to discomfort, but none of these task would be contraindicated.  The examiner also reported that the Veteran's sinusitis had no effect on his daily social activities.   

The VA treatment records dated from 2002 to 2011 did not show any findings referable to the sinusitis.  

The Board has considered the Veteran and his wife's lay statements.  The Veteran described symptoms during his last VA examination, including being incapacitated as often as ten times per year by episodes lasting for two weeks, experiencing headaches with his sinus episodes, and needing antibiotic treatment for 4-6 weeks for his sinus problem.  He reported having interference with breathing through the nose, purulent discharge from the nose, and pain.  

The Veteran's wife's statement in September 2010 described a time when she observed him being affected by his sinusitis.  She stated that, after the Veteran cut the yard one evening, the next morning his sinusitis was so bad that he had a migraine and had to take a day off of work.

Based on the wife's lay statement and his statements at the October 2010 VA examination, the Board finds that the service-connected disability picture more nearly approximates the criteria warranting a 30 percent rating in this case. 

In this regard, the Veteran has reported more than six non-incapacitating episodes per year of sinusitis (the Veteran stated ten incapacitating episodes but the Board notes that by VA definition, the Board finds these episodes to be non-incapacitated) characterized by headaches, pain and purulent discharge.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  

The Board notes that while the Veteran is competent to report such symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), these statements remain subject to an analysis regarding their credibility and probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, for the following reasons, the Board finds the Veteran's statements regarded the sinusitis, to include evidence regarding the frequency of non-incapacitating episodes and other symptoms, to be credible.  Therefore, the Veteran's sinusitis is increased to an evaluation of 30 percent disabling for the period of the appeal.  

Significantly, the October 2010 examination showed that the sinus x-ray study was abnormal; sinusitis at the ethmoid and in the maxillary area was detected.  The Veteran stated that his sinusitis caused him to have incapacitating episodes (as noted by VA definition, the Board finds these episodes to be non-incapacitated) as often as ten times per year, with each incident lasting for two weeks.  

The Veteran reported that he had headaches from his sinus episodes and took antibiotic treatment for 4-6 weeks as needed for his sinus problem, and had interference with his breathing through the nose, purulent discharge from the nose, and pain.  Additionally, the Veteran's wife described one of the Veteran's non-incapacitating episodes in her statement.  

As noted, the Veteran and his wife are competent to describe the Veteran's current sinusitis symptoms.  Their statements were credible and are consistent with the findings in the VA examination records.  

The Board has also considered whether the Veteran's sinusitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 30 percent rating contemplates the reported ten non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  

Although the Veteran experienced these episodes of sinusitis, the symptoms were not constant and no surgery was needed to relieve him of these symptoms.  Also, the Veteran stated that he does not experience any overall functional impairment from his sinusitis.  Therefore, the Veteran's subjective complaints were included in the 30 percent rating.  

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

As new and material evidence has been received to reopen the claim of service connection for hypertension, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

An increased rating of 30 percent for the service-connected sinusitis, maxillary, chronic is granted subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

To the extent that the Veteran's claim of service connection for hypertension is reopened, further development is necessary.  

The Veteran asserts that he was diagnosed as having hypertension in 1982 during service.  While the medical records for his initial period of service are noted to be unavailable, the Board finds that another attempt should be made to obtain them.  This should include contacting the Veteran to ask him to submit any records that he might have.  

To the extent that these records may not be obtained,  the Board finds that a VA examination should be scheduled in order to ascertain the likely date of onset for the claimed hypertension.  Any outstanding treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to once again to attempt to obtain the Veteran's complete service treatment records.  This should include copies of any records from his initial period of service.  Any records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  The RO also take appropriate steps to contact the Veteran to notify him to submit copies of any treatment records or medical evidence that tend to support his claim.  This should include any service treatment records that he might have in his possession.  

3.  The RO then should have the Veteran scheduled for a VA examination in order to ascertain the nature and likely etiology of the claimed hypertension.  All indicated testing should be performed, and the claims file should be made available to the examiner for review.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension had its clinical onset during service or otherwise is due to an event or incident of his extensive period of active service.    

4.  After completing the requested action and any additional development deemed appropriate, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


